Citation Nr: 0313202	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the left hip and left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for a disability of the left hip and left 
lower extremity on the basis that he failed to submit 
evidence which was new and material to his claim.

The veteran presented testimony at the RO in an August 2001 
hearing before the undersigned traveling Veterans Law Judge.

A February 2003 joint motion remand between the appellant and 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") vacated a prior adverse 
determination by the Board which addressed the issue on 
appeal.  The Court remanded the case to the Board in May 2003 
for appropriate action and readjudication of the appeal 
consistent with the order of the Court.


FINDINGS OF FACT

1.  In a final decision dated April 1985, the Board 
reaffirmed a denial of the veteran's claim of entitlement to 
service connection for a disability of the left hip and left 
lower extremity.  

2.  In March 2000, the veteran applied to reopen his claim 
for service connection for a disability of the left hip and 
left lower extremity; the additional evidence submitted in 
this application includes evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been received regarding the 
previously denied claim of service connection for a left hip 
and left lower extremity disorder; that claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West  2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that the Board reopen his claim of 
entitlement to service connection for a disability of his 
left hip and left lower extremity on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claim, but also sufficient to grant service 
connection.  Specifically, the veteran contends that basic 
training and subsequent physical training regimen aggravated 
his pre- existing condition.

The veteran's claim of entitlement to service connection for 
a left leg and hip disability was first considered and 
originally denied in a June 1984 RO rating decision.  The 
veteran's claim was originally denied because the evidence 
showed a left leg and hip condition had pre-existed his entry 
into service and was not aggravated by his period of active 
duty beyond the normal progression of the disease.  The 
veteran appealed this decision to the Board.  An April 1985 
Board decision denied the veteran's claim on the basis that 
the veteran's left hip and left lower extremity disability 
pre-existed service and moreover, was not aggravated by his 
active duty service.  A copy of the Board Decision was mailed 
to veteran in April 1985.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a) 
(2002); See also 38 U.S.C.A. § 7111(a) (West 2002): a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  When the Board 
affirms a determination of the RO, that determination is 
subsumed by the final appellate decision.  See 38 U.S.C.A. § 
7103(a) (West 2002); 38 C.F.R. § 20.1104 (2002).  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
April 1985 decision is final and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103 (2002).  However, if new 
and material evidence is presented or secured with regard to 
a claim that was disallowed, the Board must reopen the claim 
and review the former disposition of the claim.  See 38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105.

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one appeal which was filed prior to August 29, 
2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001).

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that new and 
material evidence has been received which is sufficient to 
reopen the previously denied claim. The relevant evidence 
available to the Board in April 1985 included the following: 
the veteran's service medical records, which showed that the 
veteran was seen and treated for left hip pain in August 
1976, with a reported history of some congenital defects; a 
September 1976 Medical Board where the veteran reported a 
history of hip and knee pain that limited his physical 
activities prior to service and continued during basis 
training, which led to a finding that the veteran's left coxa 
plana and shortening of the left lower extremity, both 
secondary to old Legg-Perthes disease, pre-existed service 
and were "in no way been aggravated by military service"; and 
a March 1984 VA examination which diagnosed the veteran with 
residual deformity of the head of the left femur, post 
Perthes disease, coxa plan of the left hip secondary to 
Perthes disease, painful left knee, and chronic back strain 
secondary to Perthes disease and shortening of the left leg.

Evidence received after the April 1985 denial consists of the 
following: outpatient treatment reports from the Huntington 
VA Medical Center (VAMC) dated in March 2000 which show that 
the veteran reported left hip pain; a June 2000 VA orthopedic 
consultation which indicates that the veteran complained of 
chronic left hip pain and contains a diagnosis of crepitus 
with hip manipulation and a short left leg.  

Significant records among the evidence received after April 
1985 are an October 2000 medical opinion from a VA the 
Huntington VAMC which states, "patient disability could have 
resulted possibly from service"; VA outpatient treatment 
records dated between October 2000 and November 2000 which 
contains the following notation in November 2000, "left hip 
pain developed in service"; and the veteran's variously dated 
written statements and transcript of his hearing testimony 
before the Board on August 14, 2001, in which he essentially 
reiterated his assertions that his pre-existing left hip and 
left lower extremity disabilities were aggravated by military 
service and also testified that he had sustained a torn 
cartilage injury of his right knee while playing sports prior 
to his entry into active service.

The evidence associated with the veteran's claims file 
subsequent to the April 1985 decision is new and material and 
provides a basis in which we may reopen the veteran's claim 
of entitlement to service connection for a left hip and left 
lower extremity disability.  The evidence of record is new in 
that it was not previously of record.  The objective medical 
records indicating a relationship between the veteran's left 
hip and lower extremity disability with his period of service 
is not cumulative of the other evidence of record and the 
evidence is relevant to the issue on appeal.  It is also of 
such significance that the case must be reopened for a de 
novo review.  We therefore reopen the claim of entitlement to 
service connection for a disability of the left hip and left 
lower extremity and remand it to the RO for a de novo review 
of the claim on the merits in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has been presented to reopen a 
claim of service connection for a disability of the left hip 
and left lower extremity; the appeal is granted and the claim 
is reopened.





REMAND

In view of the foregoing decision, the case is REMANDED to 
the RO for the following development:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are applied in the development 
of the claim.  

2.  After all development has been 
completed in accordance with the VCAA, 
the RO should provide a de novo review 
of the veteran's reopened claim of 
entitlement to service connection for a 
disability of his left hip and left 
lower extremity on the merits.  If the 
claim is not resolved to the 
satisfaction of the veteran, a 
Supplemental Statement of the Case 
should be sent to the veteran and his 
representative and they should be given 
an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



